Citation Nr: 0826004	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for hepatitis C and PTSD.


FINDINGS OF FACT

1.  The veteran, in a statement received at the RO in July 
2005, indicated that he only wished to continue his appeal of 
the denial of service connection for hepatitis C.

2.  The preponderance of the evidence of record shows that 
the veteran's current diagnosis of hepatitis C is not related 
to service, to include his in-service diagnosis of hepatitis.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The veteran's hepatitis C was not incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In June 2003, June 2005, June 2006, and January 2008, the 
agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record; and the claim was readjudicated in March 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  Moreover, the veteran was sent a 
notice of the law as it pertains to effective dates along 
with a March 2008 Supplemental Statement of the Case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied.


Entitlement to service connection for PTSD.

Initially, in a September 2004 substantive appeal, the 
veteran perfected his appeal as to the issue of entitlement 
to service connection for PTSD.  However, in a subsequent 
substantive appeal, received in July 2005, the veteran 
indicated that he only now wished to appeal the denial of his 
claim for hepatitis C.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The Board finds 
that, with this statement, the veteran, through his 
authorized representative, has effectively withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


Entitlement to service connection for hepatitis C

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record indicates 
that the veteran's current hepatitis C is not related to 
service.  In this regard, the Board finds that the evidence 
of record shows that the veteran's current hepatitis C 
diagnosis is related to post service drug abuse.

Reviewing the evidence of record, the veteran's service 
medical records do show that he was treated in service for 
hepatitis.  Specifically, in July 1970, the veteran was 
diagnosed with "mild" hepatitis, possibly related to the 
use of phenothiazide.  The veteran was hospitalized for this, 
and several other ailments, for several weeks, and upon 
discharge was noted to have a diagnosis of "resolved" 
hepatitis.  The veteran was denied service connection for 
hepatitis in September 1971.

Subsequently, the veteran's medical records show no 
complaints of, or treatment for, hepatitis, until 
approximately 1995, 24 years after the veteran's separation 
from service, when the veteran was diagnosed with hepatitis 
C.

The veteran received a VA examination for his hepatitis C in 
February 2008.  At that time, the veteran's initial diagnosis 
of hepatitis in July 1970 was noted.  Also noted were records 
dated September 1990 to present which showed that the veteran 
had a long history of alcohol and cocaine intranasal abuse.  
The veteran was also noted to have reported engaging in high 
risk sexual practices before service.  The veteran reported 
current symptoms of intermittent right upper quadrant pain, 
nausea, and fatigue.

Liver size and consistency was normal on examination, but 
there was abdominal tenderness.  Liver needle biopsy showed 
mild portal inflammation without interface changes, and focal 
fibrous portal expansion, consistent with a finding of Grade 
I, Stage I, liver disease.  The examiner opined that the 
veteran's hepatitis C was less likely then not caused by, or 
a result of, his hepatitis in service.  In providing a 
rationale, the examiner indicated that the veteran had 
hepatitis while in the service in 1970, and that this 
hepatitis resolved according to the military medical note.  
The examiner indicated that, based on the veteran's symptoms, 
he felt that the most likely type of hepatitis that the 
veteran had in service was hepatitis A.  The veteran was not 
diagnosed with hepatitis C until 1995.  The examiner 
indicated that, based on this evidence and his review of the 
veteran's claims file, the etiology of the veteran's 
currently diagnosed hepatitis C was more likely the 
documented long history of cocaine intranasal abuse post 
service, and was less likely related to the hepatitis 
incurred while in service.   The Board finds this opinion 
particularly probative because it was based on a thorough 
examination of the veteran and review of his claims file, and 
contains reasons and bases in support of the examiner's 
conclusion.

The Board recognizes a letter dated August 2003 from a VA 
physician who indicates that it is more likely than not that 
the veteran acquired chronic hepatitis C through his military 
service.  However, the examiner offers almost no rationale 
for his opinion, does not indicate that the veteran's claim 
file was reviewed, or that he examined the veteran in 
offering his opinion, and does not comment on the veteran's 
risk factors, such as his long history of substance abuse.  
Therefore the Board finds his opinion, unlike the opinion 
rendered in February 2008, to be of minimal probative value.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S. Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given)

Therefore, considering the opinion from a VA examiner in 
February 2008, considering the amount of time that has lapsed 
between the veteran's separation from service and his 
diagnosis with this disease (see Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000)), considering the veteran's post 
service risk factors for hepatitis C, and all evidence of 
record, the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran's 
hepatitis C is related to service.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).




ORDER

The veteran's appeal of his denial of entitlement to service 
connection for PTSD is dismissed.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


